Case 19-62441-jwc   Doc 7   Filed 08/07/19 Entered 08/07/19 14:20:22   Desc Main
                             Document     Page 1 of 7
Case 19-62441-jwc   Doc 7   Filed 08/07/19 Entered 08/07/19 14:20:22   Desc Main
                             Document     Page 2 of 7
Case 19-62441-jwc   Doc 7   Filed 08/07/19 Entered 08/07/19 14:20:22   Desc Main
                             Document     Page 3 of 7
Case 19-62441-jwc   Doc 7   Filed 08/07/19 Entered 08/07/19 14:20:22   Desc Main
                             Document     Page 4 of 7
Case 19-62441-jwc   Doc 7   Filed 08/07/19 Entered 08/07/19 14:20:22   Desc Main
                             Document     Page 5 of 7
Case 19-62441-jwc   Doc 7   Filed 08/07/19 Entered 08/07/19 14:20:22   Desc Main
                             Document     Page 6 of 7
Case 19-62441-jwc   Doc 7   Filed 08/07/19 Entered 08/07/19 14:20:22   Desc Main
                             Document     Page 7 of 7
